-----DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
 
Acknowledgements and Response to Remarks
This action is in response to the request for continued examination  and amendment filed on September 9, 2022. Claims 1-20 are currently pending and have been fully examined. 
With respect to the 101 rejection, applicant is of the opinion that the claims are directed to an improvement of existing blockchain technology that is brought about through the use of a smart contract. Applicant states: “the claimed smart contract has a special structure that provides the advantage of allowing an arranger to provide an assessment result with the smart contract while maintaining secrecy of some values of the transaction.” Applicant further states “the present invention recognizes a specific deficiency that exists in current blockchain configurations provides a technical solution to the deficiency by the use of a smart contract that ‘functions differently than conventional database structures’.” The examiner respectfully notes that neither of the statements made above are part of the claimed features. The claims merely describe validation of a conditional function, which is called a smart contract. However, no other features of the smart contract and/or the blockchain configuration is claimed.  
	Applicant further argues that blockchain is "significantly more" than the mere computerization of abstract idea. The examiner respectfully disagrees and notes that the claims do not include any features that can be interpreted as improvement to blockchain technology. In fact, the only use of blockchains in the claims is storing the state of a smart contract and recording the signed pair. In fact, according to paragraph [0089] of the PG Pub, a blockchain peer, that executes steps of the claims, is a "general-purpose computing device." Therefore, the claims do not recite any features that are specifically features of a blockchain technology, except that claim steps are performed by a processor of a blockchain peer, which is a computing system.  
	Applicant further argues that blockchain technology is far removed from taking already existing human activities and merely digitizing them via software to run on a generic computer. The examiner respectfully notes that in present claims a blockchain is used as a tool to store smart contract data, but the additional elements of the claims do not involve improvements to the functioning of a computer or to any other technology. 	
With respect to the 103 rejections, Applicant’s remarks and amendments were fully considered but are moot in light of new grounds of rejection.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 are directed to a system (product), claims 8-14 are directed to a method (process) and claims 15-20 are directed to a non-transitory computer readable medium (product.) Therefore, the claims fall within the four statutory categories.
Claims 1-20 are directed to the abstract idea of deploying a conditional function, receiving a pair of conditions, verifying that the function satisfies the conditions and executing the function based on the verification, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
In the following analysis, bolded text indicates abstract idea and the rest of the text indicates additional elements. Independent claims 1, 8 and 15 recite: 
deploying a smart contract comprising a function (F) having a pre- condition P, a post-condition P', and a proof; 
receiving a signed pair (Sign(Q, P)), where Q is a state of the smart contract; 
invoking the function F of the smart contract; 
verifying the signed pair Sign(Q, P); 
verifying that the function F satisfies the pre-condition P and the post- condition P' based on the proof; and 
executing the function F with the state Q in response to the verifying that the function F satisfies the pre-condition P and the post-condition P'.
Specifically claims 1, 8, and 15 recite: “deploying a function (F) having a pre- condition P, a post-condition P', and a proof; receiving a signed pair (Sign(Q, P)); invoking the function F; verifying the signed pair Sign(Q, P); verifying that the function F satisfies the pre-condition P and the post- condition P' based on the proof; executing the function F with the state Q in response to the verifying that the function F satisfies the pre-condition P and the post-condition P',” which is a mathematical concept for deploying a conditional function, receiving a pair of conditions, verifying that the function satisfies the conditions and executing the function based on the verification. Therefore the claim recites a mathematical concept grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for deploying a conditional function, receiving a pair of conditions, verifying that the function satisfies the conditions and executing the function based on the verification. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a smart contract, a processor, a blockchain, a memory, and a non-transitory computer-readable storage medium merely use one or more computers as tool to perform the abstract idea. The use of a smart contract, a processor, a blockchain, a memory, and a non-transitory computer-readable storage medium, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of and a non-transitory computer-readable storage medium, amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the abstract idea.
Dependent claims 2, 9, and 16 recite:
invoking the function F of the smart contract based on the post-condition P', which further describes the mathematical concept. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Dependent claims 3, 10 and 17 recite:
verifying, based on the proof, that the function F satisfies the pre-condition P and the post-condition P' under an assumption P, which further describes the mathematical concept. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
Dependent claims 4, 11, and 18 recite:
wherein the state Q comprises: a pair of a variable and a value, or a pair of a variable and an error, which further describes the mathematical concept. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
Dependent claims 5, 12, and 19 recite:
storing the state Q on the blockchain, which is an abstract idea of storing data.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of a blockchain merely use one or more computers as tool to perform the abstract idea. The use of a blockchain, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea.
Dependent claims 6, 13, and 20 recite:
recording the signed pair Sign(Q P) on the blockchain, which is an abstract idea of storing data.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of a blockchain merely use one or more computers as tool to perform the abstract idea. The use of a blockchain, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea.
Dependent claims 7 and 14 recite:
assigning the pre-condition P and the post-condition P' to the smart contract at deployment, which is an abstract idea of assigning data.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Necula et al. (US Patent No. 6,128,774), in view of NECULA-NPL(“Proof-Carrying Code”, 1997), further in view of Konda et al. (US Patent Publication No. 2018/0189753).
With respect to claims 1, 8 and 15, Necula et al. teach:
deploying… by a distributed network…a code… comprising a function (F) having a pre-condition P, a post-condition P’…; (FIG. 4, items 42 and 44, annotations: Col. 5 l. 66-Col. 6 l. 35, Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5)
receiving, by the distributed network… a signed pair (Sign(Q, P)), where Q is a state of the …code; (FIG. 5, Col. 5 ll. 35-49, Col. 10 l. 60-Col. 11 l. 31, Col. 13 ll. 25-35, Col. 16 ll. 5-40) 
invoking, by the distributed network… the function F of the …code…; (Col. 6 ll. 7-23, Col. 16 ll. 5-40)
verifying, by the distributed network…the signed pair Sign(Q, P); (Col. 14 ll. 24-43, Col. 16 ll. 5-40) 
verifying…that the function F satisfies the pre-condition P and the post-condition P’, based on a proof; (Col. 11 ll. 29-37, Col. 13 ll. 5-49, Col. 16 ll. 5-40)
executing, by the distributed network…the function F with the state Q in response to the verifying that the function F satisfies the pre-condition P and the post-condition P'. (FIG. 2, FIG. 3, Col. 4 l. 66-Col. 5 l. 5, Col. 5 ll. 35-49, Col. 16 ll. 5-40, Claim 1)
In addition, with respect to claim 1, Necula et al. teach:
a processor … (Col. 16 ll. 5-40)
a memory storing one or more instructions that when executed by the processor…(Col. 16 ll. 5-40)
and with respect to claim 15, ….
a non-transitory computer readable medium storing one or more instructions, that when executed by a processor…(Col. 16 ll. 5-40)
Necula et al. do not explicitly teach:
a code… comprising a function having…a proof
a blockchain (BC) peer, 
a smart contract
However, NECULA-NPL teaches a code… comprising a function having…a proof. (proof-carrying code (PCC): FIG. 1, Pag 2, Col. 2, paragraph 3 - Page 3, Col. 1, paragraph 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the proof-carrying code mechanism, as taught by NECULA-NPL into the software verification system of Necula et al., in order to incorporate a proof in the software. (NECULA-NPL: Abstract)
Necula et al. and NECULA-NPL do not explicitly teach:
a blockchain (BC) peer, 
a smart contract
However, Konda et al. teach:
a blockchain (BC) peer, ([0020]-[0022], [0035]-[0050]
a smart contract ([0020]-[0022], [0035]-[0050])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the proof carrying software, of  Necula et al. and NECULA-NPL, with the smart contract in a blockchain environment, as taught by Konda et al., in order to perform software verification using proof-carrying code, as taught by Necula et al. and NECULA-NPL on the smart contract. (Konda et al., Abstract, [0020]) “simple Substitution of One Known Element for Another To Obtain Predictable Results” (In re International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), and Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).
With respect to claims 2, 9 and 16, Necula et al., NECULA-NPL, and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
invoking the function F of the …code… based on the post-condition  P’. (Col. 7 ll. 19-32)
In addition, Kondo et al. teach smart contract ([0020]-[0022], [0035]-[0050])
With respect to claims 3, 10, and 17, Necula et al., NECULA-NPL, and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
when verifying that the function F satisfies the pre-condition P and the post-condition P’ based on the proof… verifying, based on the proof, that the function F satisfies the pre-condition P and the post-condition P' under an assumption P. (Col. 7 ll. 19-32)
With respect to claims 4, 11 and 18, Necula et al., NECULA-NPL, and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
wherein the state Q comprises a pair of a variable and a value, or a pair of a variable and an error. (Col. 11 ll. 6-13)
With respect to claims 5, 12, and 19, Necula et al., NECULA-NPL, and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
storing the state Q …. (Col. 11 ll. 14-28)
In addition, Kondo et al. teach the blockchain ([0020]-[0022], [0035]-[0050])
With respect to claims 6, 13, and 20, Necula et al., NECULA-NPL, and Konda et al. teach the limitations of claims 5, 12, and 19.
Moreover, Necula et al. teach:
recording the signed pair Sign(Q, P) …(Col. 10 l. 60-Col. 11 l. 5, Col. 14 ll. 24-29)
In addition, Kondo et al. teach the blockchain ([0020]-[0022], [0035]-[0050])
With respect to claims 7 and 14 Necula et al., NECULA-NPL, and Konda et al. teach the limitations of claims 6 and 8.
Moreover, Necula et al. teach:
assigning the pre-condition P and the post-condition P' to the … code… at deployment. (Col. 5 ll. 50-65, Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5, Col. 16 ll. 5-40)
In addition, Kondo et al. teach the smart contract ([0020]-[0022], [0035]-[0050])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685          
                                                                                                                                  /STEVEN S KIM/   Primary Examiner, Art Unit 3685